THE THIRTEENTH COURT OF APPEALS

                                   13-20-00577-CV


                  In the Estate of Reymundo De La Rosa, Deceased


                                 On Appeal from the
                       Probate Court of Hidalgo County, Texas
                           Trial Court Cause No. P-40407


                                     JUDGMENT

      THE THIRTEENTH COURT OF APPEALS, having considered this cause on

appeal, concludes the judgment of the trial court should be reversed and the cause

remanded to the trial court. The Court orders the judgment of the trial court REVERSED

and REMANDED for further proceedings consistent with its opinion. Costs of the appeal

are adjudged against appellees.

      We further order this decision certified below for observance.

October 6, 2022